Citation Nr: 1512885	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a service connection claim for right-sided cerebrovascular accidents (CVAs) with left hand weakness, left facial palsy, left temporal hemianopsia, receptive, expressive aphasia, dizzy spells, and memory impairment, and if so, whether service connection is warranted.

4.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating higher than 10 percent for diabetic neuropathy of the right lower extremity.
6.  Entitlement to an initial rating higher than 10 percent for diabetic neuropathy of the left lower extremity.

7.  Entitlement to an initial rating higher than 10 percent for painful scars on the leg and chest, secondary to coronary artery disease, status-post coronary artery bypass graft surgery (CABG).

8.  Entitlement to an initial compensable rating for linear scars on the leg and chest, secondary to service connected coronary artery disease, status-post CABG.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for diabetic neuropathy of the right lower extremity.  

11.  Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for diabetic neuropathy of the left lower extremity.  

12.  Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for painful scars on the leg and chest, secondary to coronary artery disease, status-post CABG.

13.  Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for linear scars on the leg and chest, secondary to coronary artery disease, status-post CABG.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011, June 2012, April 2013, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

In the May 2011 rating decision, the RO granted service connection for PTSD, assigning a 30 percent rating effective March 24, 2011, the date of the petition to reopen; and determined that new and material evidence had not been received to reopen previously denied service connection claims for bilateral hearing loss and tinnitus.

In December 2011, the Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  The issues before the DRO were entitlement to an increased rating for PTSD and whether new and material evidence had been received to reopen service connection claims for bilateral hearing loss and tinnitus.   A copy of the hearing transcript is of record.

In the June 2012 rating decision, the RO denied entitlement to a TDIU.  

In the April 2013 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied service connection claim for right-sided CVAs.

In the January 2014 rating decision, the RO granted service connection for neuropathy of the right and left lower extremities, assigning separate 10 percent ratings for each extremity; granted service connection for painful scars on the leg and chest, residuals of coronary artery bypass graft surgery, assigning a 10 percent rating; and granted service connection for lineal scar on the leg and chest, assigning a noncompensable rating; all ratings were assigned effective July 19, 2013, the date of receipt of the claim.

The Veteran requested a personal hearing before a Veterans Law Judge and such a hearing was scheduled for August 2014; however, prior to the hearing, the Veteran requested that it be cancelled.   See July 2014 statement.  The hearing request is therefore withdrawn.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1970 unappealed rating decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss.  

2.  In an unappealed January 2009 rating decision, the denied the Veteran's original service connection for tinnitus, and declined to reopen service connection claim for bilateral hearing loss.

3.   The evidence received since the last final rating decision raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss and tinnitus.

4.  Resolving all doubt in the Veteran's favor, his current bilateral hearing loss and tinnitus are related to his military service.

5.  In an unappealed October 2006 rating decision, the denied the Veteran's original service connection claim for CVAs.

6.  The evidence received since the last final rating decision does not raise a reasonable possibility of substantiating the service connection claim for multiple right-sided CVAs.

7.   With the resolution of all doubt in his favor, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity since the beginning of the claim. 

8.  The Veteran's diabetic neuropathy of the right and left lower extremities has been productive of moderate incomplete paralysis of the sciatic nerve throughout the appeal period.  Moderately severe incomplete paralysis of the right and left sciatic nerves is not demonstrated.

9.  The Veteran has two superficial linear surgical scars, one on his leg, and another on his chest, secondary service-connected coronary artery disease, status-post CABG.  These two scars are painful, but stable and do not cause any disabling effects.

10.  The Veteran did not submit claims of entitlement to service connection for diabetic neuropathy of the right and left lower extremities, or surgical scars on the leg and chest, prior to July 19, 2013.


CONCLUSIONS OF LAW

1.  The July 1970 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

2.  The January 2009 rating decision denying service connection for tinnitus, and declining to reopen the service connection claim for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014). 

3.  The evidence received subsequent to the last final rating decision is new and material, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014). 

5.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

6.  The October 2006 rating decision denying service connection for multiple CVAs is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2014).

7.  The evidence received subsequent to the October 2006 rating decision is not new and material, and the claim of entitlement to service connection for multiple CVAs and their resultant disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

8.  The criteria for an initial rating of 50 percent, but no higher, for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, DC 9411 (2014). 

9.  The criteria for a disability rating of 20 percent, but no higher, for diabetic neuropathy of the right lower extremity have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2014).

10.  The criteria for a disability rating of 20 percent, but no higher, for diabetic neuropathy of the left lower extremity have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2014).

11.  The criteria for an initial rating higher than 10 percent for painful surgical scars on left leg and chest are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, DC 7804 (2014).

12.  The criteria for an initial compensable rating for linear surgical scars on left leg and chest are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.118, DC 7805 (2014).

13.  The criteria for an effective date earlier than July 19, 2013, for the award of service connection for the grant of service connection for diabetic neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).

14.  The criteria for an effective date earlier than July 19, 2013, for the award of service connection for the grant of service connection for diabetic neuropathy of the left lower extremity are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).

15.  The criteria for an effective date earlier than July 19, 2013, for the award of service connection for the grant of service connection for painful surgical scars on the leg and chest are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).

16.  The criteria for an effective date earlier than July 19, 2013, for the award of service connection for the grant of service connection for linear surgical scars on the leg and chest are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this decision, the Board reopens the service connection claims for bilateral hearing loss and tinnitus, and ultimately grants the underlying claims of service connection, which represent a complete grant of those benefits sought.  The duty to notify with respect to those claims need not be addressed further.

In addition, the Veteran's appeal regarding his claims of entitlement to higher ratings for PTSD, diabetic neuropathy of the right and left lower extremities, painful and linear surgical scars on the chest and leg arose from his disagreement with the initial ratings and effective date (for neuropathy and scars) assigned following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to the petition to reopen the service connection claim for a CVA, VA provided notice letters in February 2013 and March 2013 and those letters are compliant with the holding by the Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The observes that the Veteran's STRs are largely unavailable, consisting of no more than his reports of medical history and examination upon service enlistment and separation, and some health records not relevant here.  See RO's August 2011 memorandum.  Despite numerous unsuccessful attempts to secure any additional STRs, the RO determined that further efforts to secure those records would be futile.  The Board agrees, but notes that in cases where the STRs are unavailable, the Board has a heightened duty to assist the veteran in the development of his or her claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Nevertheless, the Veteran's claims file does contain his service personnel records, post-service VA and private medical records, a DRO hearing transcript, records from the Social Security Adminstration (SSA), and statements provided by the Veteran and his attorney in support of this appeal.  He has been provided VA medical examinations to assess his PTSD, diabetic neuropathy in the lower extremities, and painful and linear surgical scars on the leg and chest.  

A VA examination with regard to the petition to reopen the service connection claim for CVAs has not been provided to the Veteran and no such duty is required because, as will be discussed below, new and material evidence has not been received to reopen that claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, as noted in the Introduction, the Veteran was provided with a DRO hearing in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2014) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, to the extent that 38 C.F.R. 3.103(c)(2) applies to hearings conducted by a DRO, the notice requirements under Bryant were effectively satisfied during the December 2011 DRO hearing.  Notably, the DRO elicited testimony regarding the Veteran's PTSD, hearing loss, and tinnitus claims was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.  Neither the Veteran nor his attorney have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  Further, as noted above, his subsequent hearing request before the Board has been deemed withdrawn as he failed to appear.

Neither the Veteran nor his attorney throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

III.  Petitions to Reopen Previously Denied Service Connection Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2014). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."   See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

A.  Bilateral Hearing Loss and Tinnitus Claims

In a July 1970 rating decision, the RO denied the Veteran's original service connection claim for bilateral hearing loss, noting that treatment for hearing difficulty was not shown during service or at service discharge.  The Veteran did not appeal this decision and it became final.

Thereafter in September 2008, the Veteran sought to reopen his hearing loss claim, as well as seek service connection for tinnitus.

According to a September 2008 Disability Benefits Questionnaire (DBQ), he reported ringing in both ears which he felt began in service due to heavy diesel vehicle noise, artillery firing, and weapons firing.

In a January 2009 rating decision, the RO declined to reopen the service connection claim for bilateral hearing loss, in part, based on an unfavorable etiology opinion authored by an October 2008 VA examiner.  In this rating decision, the RO also denied the Veteran's original service connection claim for tinnitus based on an unfavorable tinnitus opinion, also provided by the October 2008 examiner.

The Veteran submitted a notice of disagreement (NOD) in June 2009 as to the January 2009 rating decision, and the RO issued a statement of the case (SOC) in the same month.  However, the Veteran did not submit a VA Form-9, substantive appeal.  An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  Accordingly, the January 2009 rating decision was not timely appealed and it therefore became final.

In March 2011, the Veteran sought to reopen his service connection claims for hearing loss and tinnitus, and the RO denied declined to reopen these claims in the May 2011 rating decision and this appeal ensued.

Based on the procedural history as outlined above, the January 2009 rating decision is the last final decision as it relates to both the Veteran's hearing loss and tinnitus claims.

Notably, during the December 2011 DRO hearing, the Veteran through his representative indicated that the 2008 VA examiner did not take into account the Veteran's lay evidence.  Indeed, the Veteran's statements as to having experienced hearing difficulty and tinnitus during and ever since service is considered competent evidence, and this evidence was not addressed and/or reconciled in the October 2008 VA unfavorable etiology opinion.  The 2011 DRO hearing transcript is new and is considered material because the Veteran's statements contained therein relate to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the hearing loss and tinnitus claims.  Accordingly, the criteria to reopen the claims are met.  

Turning now to the merits of the service connection claims, the Veteran's primary assertion is that his current bilateral hearing loss and tinnitus are the result of exposure to loud noises or acoustic trauma in service.  In a January 2013 statement, he indicated that he was constantly exposed to high-pitched, shrill noises from M14s, M16s and 50-caliber machine guns during service.  He also stated that he test-fired weapons.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.   38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

There is evidence of a current disability.  The Veteran is diagnosed with a bilateral hearing loss "disability" for VA purposes based on the October 2008 VA audiometric findings.  38 C.F.R. § 3.385.  In addition, he reports "ringing in his ears," or tinnitus, which is a disability capable of lay observation.  See also, March 2011 audiology report provided by Boys Town National Research Hospital showing an impression of tinnitus. 

There is also evidence of an in-service injury.  The Veteran's military occupational specialty (MOS) was a Unit and Organization Supply Specialist, and the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to machine gunfire noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.   See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Therefore, the dispositive issue is whether there is a nexus between his in-service loud noise exposure and his currently diagnosed hearing loss and tinnitus.

The October 2008 VA audiologist determined that the Veteran's bilateral hearing loss and tinnitus are less likely related to his military noise exposure.  However, the Board finds this opinion inadequate, as it was improperly based on a lack of evidence of hearing difficulty in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).   

In addition, as noted above, the October 2008 audiologist did not address the Veteran's competent reports of having had hearing difficulty and tinnitus since service.  Lastly, although the audiologist stated that the Veteran's claimed disabilities are likely related to post-service noise exposure, she did not address the Veteran's report of having had no post-service exposure to loud noises.  For these reasons, the Board finds the October 2008 VA opinion not only inadequate, but it also contains little to no probative value.

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's hearing loss and tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is also, without a doubt, competent to report that he suffered acoustic trauma during service.   See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds that the Veteran's testimony that his diagnosed bilateral hearing loss disability and tinnitus are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Furthermore, the Veteran's lay statements are consistent with the post-service evidence in the claims file.  Notably, the record reflects that he filed a service connection claim for bilateral hearing loss in April 1970, which was less than two years after service discharge, and at that time, he reported having total hearing loss in the left ear and partial hearing loss in the right ear, both with an onset during service.  He also indicated that he did not see an Army doctor at onset.  See VA Form 21-526, received in April 1970.  In addition, the Board reiterates that he denied any post-service occupational and/or recreational loud noise exposure and reports having worked as a painter, which generally would not expose someone to loud noises.

In light of the above, the Board affords the following evidence the greatest amount of weight: (1) the Veteran's medical evidence of current bilateral hearing loss disability and tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.   Given the absence of any intervening injury, the evidence tends to show that his bilateral hearing loss and tinnitus are at least as likely as not caused by the acoustic trauma he suffered in service.   Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case, it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss disability and tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  CVA's

The record reflects that the RO, in an October 2006 rating decision, denied the Veteran's service connection claim for a CVA.  The RO determined that although there was evidence of a current diagnosis of a CVA suffered in 2006, there were no in-service complaints, diagnoses, or treatment related to a CVA, and no competent evidence of a nexus between his CVA and active service.  The Veteran did not appeal the rating decision and it became final.  

Thereafter, in January 2013, he sought to reopen the service connection claim for CVAs and their resultant disability.  In his claim, he indicated that, on or about June 7, 2006, he passed out after a ladder that he was ascending had collapsed.  When he became conscious, he reportedly drove himself home and was later driven to the VA by a family member.  When he got to the VA, he stated that blacked out and collapsed in the office.  He was taken to Clarkson Hospital, a private hospital, in Omaha, Nebraska, here he stayed for nine days and diagnosed with an embolic stroke.  

Based on the procedural history outlined above, the October 2006 rating decision is the last final decision as it relates to the CVA.  

Evidence received since the October 2006 final rating decision includes additional medical treatment records and examination reports, additional lay statements, and a hearing transcript.  

To the extent that the medical records show continued diagnoses of a CVA or a "stroke history," they are merely duplicative of evidence already considered by the RO in October 2006 and therefore not new.

The remaining medical records that are considered "new" are either not relevant to the CVA claim or do not relate to the unestablished elements of an in-service injury or of a nexus.  The new medical records do not suggest that his CVA is directly related to service or a service connected disability.  

The Board also considered the Veteran's statements he has provided since the last final rating decision.  These statements generally indicate that he wishes to reopen his CVA claim and describe the events leading to his 2006 CVA.  These lay statements are merely redundant and cumulative of his statements previously considered by the RO in October 2006.  Notably, neither the Veteran nor the evidence submitted has provided any basis for reopening the claim.  The Veteran's  statements subsequent to the last final rating decision do not rise to the level of new and material evidence because they do not relate to an unestablished element of an inservice injury or a nexus and do not raise a reasonable possibility of substantiating the claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Moreover, it is not clear what argument the Veteran's attorney is making as to why any of the submitted evidence is new and material.  Rather, there does not appear to be any specific argument provided on this particular appeal issue.  

In consideration of the additional evidence received since the final and binding October 2006 rating decision, the Board finds that the additional evidence is either cumulative or redundant of evidence already considered in that earlier decision, and the new evidence does not relate to the unestablished elements necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under these circumstances, the Board concludes that the requirements to reopen the claim of entitlement to service connection for multiple CVAs, with resultant left hand weakness, left facial palsy, left temporal hemianopsia, receptive, expressive aphasia, dizzy spells, and memory impairment, are not met and the petition to reopen must be denied.






V.  Claims for a Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.   38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   See 38 C.F.R. § 4.3. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.   Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.   38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
A.  PTSD

In this case, the RO rated the Veteran's PTSD as 30 percent disabling, effective March 24, 2011, pursuant to DC 9411 under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under DC 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2014). 

The next-higher rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Psychiatric diagnoses will often times include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

Turning now to the evidence, the RO awarded service connection for PTSD based on the Veteran's stressors related to fear of hostile military or terrorist activity during his service in the Republic of Vietnam.  

A December 2006 psychological report was prepared for SSA purposes.  Axis I diagnosis was dementia, secondary to CVA.  His current GAF was 50 and his highest GAF was 60.  

VA treatment notes dated from 2007 to 2009 show diagnoses of PTSD. 

In February 2008, he presented to the mental health clinic.  Subjectively, he was doing very well, with no side effects; and his symptoms of PTSD and depression were under "excellent" control.  Objectively, he had normal motor behavior.  He was cooperative and had good eye contact.  His mood was neutral and his affect was appropriate/variable.  His speech was relevant and spontaneous.  His thought content was relevant, and his thought processes were logical and goal-directed.  There were no homicidal or suicidal ideations.  Axis I diagnosis was "PTSD Depression in remission."  His psychiatric medications were continued.
 
According to a September 2008 PTSD discharge note, a VA clinical psychologist noted that the Veteran had been discharged from the PTSD clinic because he had not been active since October 2007.  The psychologist also indicated that the Veteran was being seen in the mental health clinic for medication management and that his psychiatrist felt that the Veteran had been doing well and that his PTSD symptoms had been in remission.  

According to March and April 2009 VA PTSD Clinic Notes, the Veteran participated actively in group therapy sessions.  His GAF scores ranged from 58 -62.  

In March 2011, the Veteran had a VA mental health visit with a clinic psychiatrist.  It was noted that he had returned after 4 years and that he was reasonably well, but he felt that his PTSD had worsened somewhat, with intrusive thoughts, nightmares, and isolation.  Diagnosis was PTSD.  It was recommended that he return to the PTSD clinic (or Vet Center) for therapy, and get involved in church activities.  A GAF score of 60 was assigned.  

The Veteran thereafter began PTSD group therapy at the VA.  See for example, April and May 2011 VA mental health group counseling notes.

In April 2011, he presented to a VA mental health examination.  He was tense, and his speech was unremarkable.  His attitude toward the examiner was cooperative and attentive.  His affect was restricted, and his mood was anxious.  His attention and orientation were intact.  His thought processes and content were unremarkable.  He had average intelligence and understood that he had a problem.  He had no sleep impairment.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal ideation, or homicidal ideations.  His impulse control was good and there were no episodes of violence.  There were also no problems with activities of daily living.  His memory was described as normal.  

The examiner noted the following symptoms of PTSD exhibited by the Veteran:  bad dreams and nightmares twice a week; daily intrusive thoughts, images or memories; daily flashbacks; daily external or internal reminders and daily physiological reactions; makes efforts to avoid talking or thinking of trauma - moderate; makes efforts to avoid places, situations, or people associated with trauma -moderate; estrangement - mild/ moderate; affective restriction - mild/moderate; irritability or outbursts of anger - mild; difficulty falling or staying asleep - significant improvement and mild, at the time; exaggerated startle response, which had really improved with his psychiatric medication -it was mild at the time; and hypervigilance - mild/moderate.  An axis I diagnosis of PTSD was continued, and a GAF score of 59 was assigned.  The examiner checked the box indicating that the Veteran's PTSD symptoms were productive of intermittent periods of inability to perform occupational tasks with associated decrease in work efficiency.

During his 2011 DRO hearing, the Veteran stated that he had only a couple of friends with whom he primarily just met for coffee.  He also reported memory impairment, which he associated with his PTSD.

The May 2011 rating decision granted service connection for PTSD, effective March 24, 2011, date of the petition to reopen.

In January 2012, VA afforded the Veteran an additional mental health examination to reassess his PTSD.  The examiner , a staff psychiatrist, compared the Veteran's psychiatric symptoms with those presented during the April 2011 VA compensation examination and felt that the following symptoms had remained the same - intrusive daytime recollection; flashback; psychological and physiologic reactivity to reminders; his avoidance of thinking and talking about the PTSD stressors; his interest have remained about the same although he has taken a strong interest in his new dog; amnesia for important events; feeling distant and cut off from people; emotional numbing; disrupted sleep; level of irritability; hypervigilance; and increased oral response.  It was noted that his irritability had been markedly decreased since taking medication.  The Veteran's nightmares and avoidance of people, places, and events that remind him of service stressors had increased.  He had no sense of future.   

On examination, the Veteran was appropriately dressed and groomed.  His social amenities were appropriate.  He presented material in a consistent manner and the material appeared valid.  There were no unusual behaviors or mannerisms.  His mood was euthymic and his affect was mildly constricted.  Speech was of normal tone volume and pacing.  His thought processes were logical and he reached goal ideas without assistance.  His thought content revealed no unusual material.  There were no perceptual distortions.  Sensorium was clear and he was oriented as to time, person, place, and situation.  He had insight into his condition.  His judgment was not impaired, and he was not a danger to himself or others.  There was no gross evidence of cognitive impairment.  A GAF score of 55 was assigned, and the diagnosis of PTSD was continued.

Also in January 2012, the Veteran was afforded a VA neuropsychiatric evaluation by a licensed clinical psychologist in order to ascertain whether he has a cognitive disorder, and if so, whether it is related to a service- connected disability.  After interviewing and testing the Veteran, the psychologist diagnosed the Veteran with a cognitive disorder, not otherwise specified (NOS), which he determined, with a reasonable degree of psychological certainty, to be secondary to his 2006 CVA, and not his PTSD.  The psychologist stated that the scientific literature does not support a finding of a cognitive disorder, dementia, or brain damage caused by PTSD.

In February 2014, VA afforded the Veteran an additional VA mental health examination.  His PTSD symptoms included anxiety and chronic sleep impairment.  The examiner noted that the Veteran's symptoms overall would average as "often."  The examiner observed that since the last VA compensation examination in 2012 there was one progress note at the mental health clinic in April 2013, and since then, there had been no evidence of any active mental health intervention for group or individual psychotherapy at VA or visits with psychiatry.  

As indicated, the Veteran seeks an initial rating higher than 30 percent for his PTSD.  The ratings assigned under the General Rating Formula turn on the level of occupational and social impairment caused by the types of symptoms (or symptoms equivalent in severity) associated with each rating.  See 38 C.F.R. § 4.130.  In this case, the evidence of record is in equipoise as to whether the criteria for a 50 percent rating have been met or approximated.  

The Veteran's PTSD is primarily productive of intrusive daytime recollection; flashbacks; psychological and physiologic reactivity to reminders; avoidance of thinking and talking about the PTSD stressors; feeling distant and cut off from people; constricted affect/emotional numbing; disrupted sleep; irritability; hypervigilance; and increased oral response.  

The assignment of a higher rating of 50 percent rating under DC 9411 reflects reduced reliability and productivity.   See 38 C.F.R. § 4.130.  While "reduced reliability and productivity" is not defined in the General Rating Formula, it is necessarily more severe than an "occasional decrease in work efficiency" with "intermittent periods of inability to perform occupational tasks," as suggested for a 30 percent rating.  

In this case, the evidence of record is equivocal, at best, with regard to whether there has been an occasional decrease in work efficiency associated with a 30 percent rating, let alone a reduced reliability in work performance associated with a 50 percent rating.  The Veteran retired from his job due to his physical limitations, not his psychiatric limitations.  Thus, the record does not show that the Veteran's ability to work has ever been significantly impacted by his PTSD symptoms.  
Additionally, the Veteran reports having a relatively good relationship with his adult children.  He enjoys his dog, and often meets "friends" for coffee.  The Board recognizes that he has reported having less frequent contact with his friends and desires increased isolation, but social impairment alone cannot be the basis for a higher rating under the General Rating Formula.  See 38 C.F.R. § 4.126 (providing that while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment).

When asked to assess the Veteran's disability, the January 2012 and February 2014 examiners felt that the majority of his PTSD symptoms exhibited during the 2011-2014 timeframe had essentially remained the same (consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks).

Nonetheless, those symptoms alone appear to be moderate in nature and occur on a daily basis, or "often" as reported by the 2014 examiner.  In addition, the opinion that the PTSD symptoms had remained essentially the same was qualified by an exception - that there was an increase in the Veteran's nightmares and feelings of isolation.  He had no sense of future.  Lastly, the Veteran's GAF scores assigned during the appeal period ranged from 55 to 60, which are congruent with "moderate" symptoms or "moderate difficulty in social, occupational, or school functioning.  With resolution of all doubt in the Veteran's favor, an initial 50 percent rating for PTSD is established.  
   
An even higher rating of 70 percent however is not warranted, as there is entirely no evidence that his PTSD is productive of occupational and social impairment with deficiencies in most areas with symptoms, such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; and neglect of personal appearance and hygiene.  


B.   Diabetic Neuropathy of the Lower Extremities

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.   See 38 C.F.R. § 4.120 (2014).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.   A 40 percent rating is assignable when moderately severe.   A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2014). 

The rating schedule does not define the terms "mild," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2014).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2014).

In September 2013, the Veteran underwent a VA neurologic examination.  There was intermittent pain and numbness in the lower extremities which was described as mild.  There was paresthesia and/or dysesthesia which were noted as moderate in the right and left lower extremities.  Strength examination was normal.  Deep tendon reflexes were normal, with the exception of in the right and left ankles.  Light touch/monofilament testing was normal in the thighs/lower legs, and decreased in the ankles and feet/toes.  Position sense was normal.  There was no muscle atrophy in the lower extremities.  There were no trophic changes attributable to the diabetic peripheral neuropathy.  The examiner stated that the neuropathy is productive of mild incomplete paralysis of the sciatic nerve in both lower extremities.  Diagnosis was bilateral lower extremity diabetic peripheral neuropathy which the examiner noted did not impact the Veteran's ability to work.

The evidence is in equipoise as to whether the Veteran's diabetic neuropathy in each lower extremity is productive of moderate incomplete paralysis of the sciatic nerves.  As reflected above, although the 2013 VA examiner concluded that the Veteran's bilateral neuropathy was productive of only mild intermittent pain and numbness, and ultimately concluded that such neuropathy was mild in nature, he also  checked the boxes indicating that the paresthesias and/or dysesthesias in both the Veteran's legs were moderate in nature.  In addition, the Veteran exhibited decreased deep tendon reflexes in both ankles and decreased sensation to light touch in his ankles and feet/toes.      

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.   Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that his diabetic neuropathy is productive of moderate incomplete paralysis of the right and left sciatic nerves, warranting higher ratings.  Accordingly, the award of separate 20 percent ratings is established for the Veteran's diabetic neuropathy in the right and lower extremities which is productive of moderate incomplete paralysis of the sciatic nerves.

Separate ratings higher than 20 percent however are not warranted as there is entirely no indication of moderately severe incomplete paralysis of the sciatic nerves.  




C.  Service-Connected Surgical Scars on the Leg and Chest

The Veteran has a scar on his left leg and another on his chest as a result of undergoing a CBAG.  In his August 2013 statement, he indicated that both scars are tender or painful.
  
He is currently in receipt of a 10 percent for painful scars on the leg and chest pursuant to DC 7804, as well as a noncompensable rating for linear scars on the leg and chest, pursuant to DC 7805; both ratings were assigned, effective from July 19, 2013, the date of receipt of the claim.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code. Id.   Note 1 to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note 2 further provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

In September 2013, the Veteran had a VA scar examination.  He demonstrated scars to the anterior chest as well as the left lower extremity consistent with a sternotomy and post vein harvest procedures.  He described some ongoing discomfort and pain to the scars of the chest and left lower extremity.  He also demonstrated some slight tenderness on palpation and examination of those scars.  The examiner noted that the scars otherwise are well-healed without any evidence of skin breakdown.   The Veteran used no medication, treatment, cream, or other therapy with regards to the scars.  The scars did not result in any functional limitations or any range of motion or function of daily living or occupational duties.  The scars were painful.  They are not both painful and unstable.  One scar was located in the medial aspect left leg from left inguinal/groin region to medial left knee and measured 42 cm. The second scar was located on the anterior chest (anterior trunk) and measured 21 cm.  The scars did not result in limitation of function and did not limit his ability to work.  Diagnoses were anterior chest status-post sternotomy for CABG; and a scar, on the medial, left leg status- post vein harvest for CABG.  Peripheral neuropathy was not present in the upper extremities. 

As reflected above, the medical evidence demonstrates that the Veteran has two linear surgical scars on his body secondary to the CABG, which are painful, but stable.  Significantly, a 10 percent rating is the maximum rating available for two painful scars under DC 7804.  Because there is no evidence of three or more painful or unstable scars, a higher rating under DC 7804 is not warranted.

In addition, the evidence of record does not indicate scars are productive of limitation of function of the left leg and/or chest.  The September 2013 VA examiner affirmatively stated that Veteran's surgical scars did not result in any functional limitations, including any range of motion loss or adverse effects upon daily living or occupational duties.  A compensable rating is therefore not warranted for the linear scars under DC 7805. 

Based on the foregoing, there is no basis to support higher, separate ratings for the service-connected painful and linear scars under either DC 7804 or DC 7805.  In addition, the Board considered whether a higher rating is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the scars are either nonlinear or that they affect the head, face, or neck.  38 C.F.R. §§ 4.118, DCs 7800-02.  



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected PTSD, diabetic neuropathy of the lower extremities, and scars on leg and chest.  Comparing his disability levels to the applicable criteria, the Board finds that the degree of the disabilities at issue is encompassed by the rating schedule.  These disabilities do not present an exceptional disability picture, such that application of the rating schedule, which is designed to account for average industrial impairment and is the bedrock of evaluating disabilities in the VA benefits system, is not appropriate.  For these reasons, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

VI.  Earlier Effective Date Requests

The effective date of an award of service connection based on a claim received more than one year after a claimant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The Board notes that the Veteran did not separate from service for a physical disability. The Board concludes that 10 U.S.C.A. § 1218 is not applicable. See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

 A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran was diagnosed with diabetes in late-2007/early -2008.  He underwent a CABG in 2007 secondary to coronary artery disease.   

On July 19, 2013, VA received the Veteran's original service connection claims for diabetic neuropathy of the right and left lower extremities and surgical scars on the leg and chest.  

During a September 2013 VA examination, the Veteran's diabetic neuropathy of the lower extremities was first diagnosed, and pain was objectively demonstrated at that time.

Entitlement to an effective date earlier than July 19, 2013, is not warranted.  As indicated, the Veteran first filed claims for service connection for diabetic neuropathy of the lower extremities and surgical scars on the leg and chest on July 19, 2013, so many years after his service separation.  See 38 C.F.R. § 3.400(b)(2)(i) (2014).   Notably, there are no formal or informal claims for service connection for these disabilities at any time prior to July 19, 2013.  See 38 C.F.R. §§ 3.151, 3.155.  

In October 2014 written argument, the Veteran's attorney stated it was clear that the surgical scars were present prior to the assigned effective date, i.e., during May 2012 VA examinations.  The Board acknowledges this argument and agrees that the scars obviously developed some time after the 2007 heart surgery, and presumably prior to his July 2013 claim.  Nonetheless, to the extent that entitlement arose prior to the date of claim, an earlier effective date is still not assignable because the effective date is controlled by the latter of those two occurrences.   See 38 C.F.R. § 3.400(b)(2)(ii).  

With regard to diabetic neuropathy of the lower extremities, entitlement arose during a September 2013 VA examination, which is actually the later than the date of claim.  However, the Board will not disturb the effective date of July 19, 2013, assigned by the RO.

Although under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  
VA or uniformed services medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  In other words, a service connection claim is not established merely by the presence of medical evidence or even records of treatment.   

In this case, the Veteran has been afforded the earliest possible effective date and there is no legal basis to establish an effective date for the award of service connection earlier than the date of claim.  Accordingly, the earlier effective date claims for diabetic neuropathy of the right and left lower extremities, painful scars on the leg and chest, and linear scars on the legs and chest must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

ORDER

New and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and service connection for bilateral hearing loss is granted. 

New and material evidence has been received to reopen a service connection claim for tinnitus, and service connection for tinnitus is granted.

New and material evidence has not been received to reopen a service connection claim for CVAs and their residual disability; the petition to reopen is denied.

An initial rating of 50 percent, but no higher, for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent rating for diabetic neuropathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A 20 percent rating for diabetic neuropathy of the left lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial rating higher than 10 percent for painful scars on the leg and chest, secondary to coronary artery disease, status-post CABG, is denied.

An initial compensable rating for linear scars on the leg and chest, secondary to coronary artery disease, status-post CABG, is denied.

Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for diabetic neuropathy of the right lower extremity, is denied.  

Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for diabetic neuropathy of the left lower extremity, is denied.  

Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for painful scars on the leg and chest, secondary to coronary artery disease, status-post CABG, is denied.

Entitlement to an effective date earlier than July 19, 2013, for the grant of service connection for linear scars on the leg and chest, secondary to coronary artery disease, status-post CABG, is denied.



REMAND

Further development is necessary prior to analyzing the merits of the TDIU request.

During the 2011 DRO hearing, when asked what causes his unempoyability, the Veteran asserted that he is unemployed, in part, due to his PTSD, but also referred to his service-connected coronary artery disease as well as his non service-connected CVAs.

On the Veteran's March 2012 TDIU application, he indicated that he last work full-time as an industrial painter in 2006 and also became too disabled to work at that time.  

When the appeal was certified to the Board, the Veteran had already met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Although individual VA examination reports of record provide some information regarding any limitations caused by the Veteran's service-connected disabilities (see for example, May 2012 DBQs and May 2012 VA general medical examination report), they do not sufficiently address the question of his employability in light of all of his service-connected disabilities.  Although the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of all his service-connected disabilities on his ordinary activities, to include his employability.  The claims file contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history. 

Specifically, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities (coronary artery disease, PTSD, diabetes mellitus; painful and linear scars on leg and chest; neuropathy of the right lower extremity; neuropathy of the left lower extremity; and newly granted bilateral hearing loss; and tinnitus) on his daily activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Although a complete review of the claim file must be conducted, attention is called to the following:

*June 2006 VA and Nebraska Medical Center Medical records showing diagnosis and treatment for embolic stroke.

*SSA deemed the Veteran disabled in June 2006 due to late effects of CVA and a secondary diagnosis of hypertension.

*December 2011 DRO hearing transcript, in which the Veteran raised the issue of unemployability.

*A January 2012 VA neuropsychiatric evaluation report.

* March 2012 TDIU application.

*May 2012 DBQs.

*A May 2012 VA General Medical Examination Report.

*January 2013 written argument provided by the Veteran's attorney.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, readjudicate the remaining claim of entitlement to a TDIU on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


